              CASE 0:20-cv-01338-JRT-ECW Doc. 75 Filed 04/07/21 Page 1 of 5




                           UNITED STATES DISTRICT COURT
                              DISTRICT OF MINNESOTA


    Linda Tirado,
                                                         Civil No. 20-cv-1338 JRT/ECW
                         Plaintiff,

    v.                                                        ORDER FOR
                                                        SETTLEMENT CONFERENCE
    City of Minneapolis, et al,

                         Defendants.


          Magistrate Judge Elizabeth Cowan Wright will hold a settlement conference on

October 26, 2021, at 9:00 a.m. in Courtroom 3C of the Warren E. Burger Federal

Building and U.S. Courthouse, 316 North Robert Street, Saint Paul, Minnesota
          1
55101. All participants should plan on spending the entire day and evening, if

necessary, at this settlement conference.

          If a party (1) believes strongly that the settlement conference will not be a good

use of the parties’ time and that the Court should consider canceling or postponing it, or

(2) is concerned that the presence or absence of a particular individual on the part of the

opposing party or the lack of completion of certain discovery is likely to undermine the

opportunity for resolution, it should contact chambers as soon as possible to set up a

telephone conference with counsel for all parties so that the Court can explore whether

the settlement conference should go forward as scheduled, whether all necessary




1
          In light of the COVID-19 pandemic, this may be converted to videoconference.
           CASE 0:20-cv-01338-JRT-ECW Doc. 75 Filed 04/07/21 Page 2 of 5




individuals will be present, and whether the parties have the information they need for a

productive settlement conference.

WHO MUST PARTICIPATE

       Counsel who will actually try the case and each party, armed with full settlement

authority, shall participate.

       •       This means that each party must participate through a person who has the
               power to change that party’s settlement posture during the course of the
               conference. If the party representative has a limit or “cap” on his or her
               authority, this requirement is not satisfied.

       •       If individuals are parties to this case, they must participate.

       •       If a corporation or other collective entity is a party, a duly authorized
               officer or managing agent of that party shall be participate. If a general
               counsel or in-house counsel is designated to represent a non-government
               entity at the settlement conference, then such counsel shall also be
               accompanied by an entity representative whose primary duties do not
               include practicing law and who has full authority to make a final decision.

       •       If an insurance company is involved on behalf of any party, a representative
               of the insurer with the power to pay the policy limits must also participate
               in the settlement conference.

MEETING AHEAD OF THE CONFERENCE

       To encourage the parties to address settlement on their own, counsel are ordered to

speak by telephone to one another on or before October 12, 2021, to engage in a full and

frank discussion of settlement. Prior to or during this meeting, the parties must exchange

at least one round of a demand from the plaintiff and a specific offer from the defendant

or defendants. A non-specific offer or demand (e.g., “Defendants will pay ‘nuisance

value’”) does not meet this requirement. A party may not refuse to respond to the other

party’s demand/offer on the grounds that their demand/offer was “unrealistic” or

                                               2
        CASE 0:20-cv-01338-JRT-ECW Doc. 75 Filed 04/07/21 Page 3 of 5




“unreasonable” or for similar reasons.

CONFIDENTIAL LETTERS TO THE COURT

       If the case does not settle prior to the settlement conference, counsel for each party

shall email Magistrate Judge Wright’s chambers on or before October 19, 2021, a

confidential letter of no more than 5 pages setting forth:

I.     Concise and Objective Summary of the Case

       A.     Factual Summary

              Please provide an objective summary of the facts, including identification
              of any facts that are unknown or in dispute. In addition, please provide any
              important history or dynamics of the relationship between the parties.

       B.     Procedural Posture

       C.     Costs and Attorney Fees

              Specify the total costs and attorneys’ fees expended to date, as well as the
              anticipated costs and fees through summary judgment (if applicable) and
              through trial. It is not acceptable for a party to state that attorneys’ fees
              play no role or do not affect the party’s litigation or settlement strategy.
              The amount of costs and attorneys’ fees must be provided.

II.    A Reasoned Analysis of Liability and Damages

       Please provide your assessment of the merits of your case, including an itemized
       computation (or refutation) of damages. In addition, please include a candid
       assessment of the weaknesses (e.g., bad key witness) of your case.

       A.     Liability

              This section should include a concise analysis of any remaining significant
              legal issues with citation to relevant authority.

       B.     Damages

              This section should include a reasoned, itemized computation of each
              element of the alleged damages, with a concise summary of the testimony
                                              3
        CASE 0:20-cv-01338-JRT-ECW Doc. 75 Filed 04/07/21 Page 4 of 5




               of each witness who will testify in support of the damage computations.

       C.      Candid Discussion of Weaknesses of Your Case

III.   Settlement

       A.      Summary of Settlement Discussions to Date

               This section must include the parties’ respective settlement positions before
               and after the meeting required by this Order, including the amount of each
               demand and offer.

       B.      Any Obstacles to Settlement

               In this section describe any barriers to settlement, including unrealistic
               client expectations or emotional investment in the case.

       C.      Non-Monetary Terms

               In this section describe any non-monetary terms that are important to
               resolving this matter.

       D.      Insurance

               Include in this section the policy limits, any reservations, and whether the
               defense is within limits or separate therefrom.

IV.    Participating Parties

       Please identify (by name and title) each person who will participate in the
       settlement conference, and also identify which person has full authority to settle
       the case. The letter must affirmatively state that the person does not have a limit
       or “cap” on his or her authority.

V.     Other

       Please provide any other information you believe would be useful to the Court in
       resolving this matter.

       These letters are for the Court’s use only and should not be served on opposing

counsel. They should be emailed to magistrate_wright_chambers@mnd.uscourts.gov.


                                              4
        CASE 0:20-cv-01338-JRT-ECW Doc. 75 Filed 04/07/21 Page 5 of 5




CONFIDENTIALITY

       All written and oral statements made by participants or their representatives during

or in relation to this settlement conference are confidential. Disclosure of confidential

communications made during or in relation to this settlement conference is prohibited by

this Order, except as authorized by the Court or agreed to by the parties.

FAILURE TO COMPLY

       Failure of any party, attorney, or insurance company to comply with any part of

this Order may result in the postponement of the settlement conference or imposition of

an appropriate sanction on the party, insurance company, or attorney who failed to

comply, or both.



Dated: April 7, 2021                      s/Elizabeth Cowan Wright
                                          ELIZABETH COWAN WRIGHT
                                          United States Magistrate Judge




                                             5
